 



Exhibit 10.44
CONSULTING AGREEMENT
     This Consulting Agreement (the “Agreement”) is entered into as of
November 10, 2006, by and between Cambrex Corporation, a corporation (the
“Company”), and Gary L. Mossman, an independent contractor (the “Consultant”).
RECITALS
     A. The Company desires to obtain the services of Consultant on its own
behalf and on behalf of all existing and future Affiliated Companies (defined as
any corporation or other business entity or entities that directly or indirectly
controls, is controlled by, or is under common control with the Company), and
Consultant desires to provide consulting services to the Company upon the terms
and conditions in this Agreement.
     B. The Company has spent significant time, effort, and money to develop
certain Proprietary Information (as defined below), which the Company considers
vital to its business and goodwill.
     C. The Company’s Proprietary Information shall necessarily be communicated
to or acquired by Consultant in the course of providing consulting services to
the Company, and the Company desires to obtain the services of Consultant and to
protect its Proprietary Information.
          Accordingly, the parties agree as follows:
AGREEMENT
          1. Consulting Period
               Term. The Company hereby retains the Consultant and Consultant
agrees to render to the Company those services described in Section 2, for the
period (the “Consulting Period”) commencing on the date of this Agreement and
continuing through August 31, 2007.
          2. Services
               (a) Consultant hereby agrees to provide and perform for the
Company those services set forth in Exhibit A and such additional services as
may be requested from time to time by the Company’s Chief Executive Officer or
his designee.
               (b) Company hereby agrees to provide compensation and
reimbursement for travel and other reasonable business expenses incurred by
Consultant under the scope of this Agreement in accordance with Section 3(a).

Page 1 of 5



--------------------------------------------------------------------------------



 



          3. Compensation, Benefits, Expenses
               (a) Compensation. In consideration of the services to be rendered
hereunder, including, without limitation, services to any Affiliated Company,
Consultant shall be paid $10,000 (Ten Thousand Dollars) per month, payable on
the last day of each month, as well as reimbursement for reasonable travel and
other business expenses.
               (b) Benefits. Other than the compensation specified in Sections
3(a) Consultant shall not be entitled to any direct or indirect compensation or
benefits for services performed hereunder, it being understood and agreed that
consultant is an independent contractor and not an employee of the Company.
          4. Proprietary Information
               (a) Defined. “Proprietary Information” is all information and any
idea in whatever form, tangible or intangible, pertaining in any manner to the
business of the Company or any Affiliated Company, or to its clients,
consultants, or business associates, unless: (i) the information is or becomes
publicly known through lawful means; (ii) the information was rightfully in
Consultant’s or its agents’ possession or part of its general knowledge prior to
the Consulting Period; or (iii) the information is disclosed to Consultant or
its agents by a third party who rightfully possesses the information, does not
have confidential or proprietary restrictions related to disclosure of such
information, and did not learn of it, directly or indirectly, from the Company.
               (b) General Restrictions on Use. Consultant agrees to hold all
Company’s Proprietary Information in strict confidence and trust for the sole
benefit of the Company and not to, disclose, use, copy, publish, summarize, or
remove from Company’s premises any Proprietary Information (or remove from the
premises any other property of the Company) (i) during the Consulting Period
except to the extent necessary to carry out Consultant’s responsibilities under
this Agreement, and (ii) after termination of the Consulting Period.
               (c) Interference with Business; Competitive Activities.
Consultant agrees that during the Consulting Period, Consultant shall not
compete with any of the Company’s products.

Page 2 of 5



--------------------------------------------------------------------------------



 



          5. Inventions and Ideas
               (a) Defined. The term “Invention Ideas” means any and all ideas,
processes, trademarks, service marks, inventions, technology, computer programs,
original works of authorship, designs, formulas, discoveries, patents,
copyrights, and all improvements, rights, and claims related to the foregoing.
“Invention Idea” does not include inventions that are conceived, developed, or
reduced to practice by the Consultant entirely on his or her own time without
using the Company’s equipment, supplies, facilities, or Proprietary Information
except for those inventions that (i) are conceived, developed, or reduced to
practice by the Consultant in connection with the performance of services under
this Agreement, or (ii) at the time of reduction to practice or conception of
the invention by the Consultant, relate to the Company’s business, or actual or
demonstrably anticipated research or development of the Company.
               (b) Disclosure. Consultant agrees to maintain adequate and
current written records on the development of all Invention Ideas and shall
disclose these to Company.
               (c) Assignment. Consultant agrees to assign to the Company,
without further consideration, its entire right, title, and interest (throughout
the United States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention Idea, developed within the scope of the
services covered by this agreement, for Company, whether or not patentable. In
the event any Invention Idea shall be deemed by the Company to be patentable or
otherwise registrable, Consultant shall assist the Company (at Company’s
expense) in obtaining letters patent or other applicable registrations thereon
and shall execute all documents and do all other things (including testifying at
the Company’s expense) necessary or proper to obtain letters patent or other
applicable registrations thereon and to vest the Company, or any Affiliated
Company, with full title thereto. Should the Company be unable to secure
Consultant’s signature on any document necessary to apply for, prosecute,
obtain, or enforce any patent, copyright, or other right or protection relating
to any Invention Idea, Consultant hereby irrevocably designates and appoints
Company and each of its duly authorized officers and agents as Consultant’s
agent and attorney in fact, to act for and on Consultant’s behalf and stead and
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by Consultant.
               (d) Ownership. Consultant hereby acknowledges and agrees that all
property, including, all books, manuals, records, reports, notes, contracts,
lists, blueprints, and other documents, or materials, or copies thereof, that
are produced under this Agreement are Proprietary Information (as defined
herein), and equipment furnished to or prepared by Consultant in the course of
or incident to rendering of services to the Company, belong to the Company and
shall be promptly returned to the Company upon request.

Page 3 of 5



--------------------------------------------------------------------------------



 



          6. Assignment; Successors and Assigns
               Consultant agrees that it will not assign, sell, transfer,
delegate or otherwise dispose of any rights or obligations under this Agreement.
Any purported assignment, transfer, or delegation shall be null and void.
Nothing in this Agreement shall prevent the consolidation of the Company with,
or its merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets, or the assignment by the Company
of this Agreement and the performance of its obligations hereunder to any
successor in interest or any Affiliated Company. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective heirs, legal representatives, successors, and permitted
assigns, and shall not benefit any person or entity other than those enumerated
above.
          7. Notices
               All notices or other communications required or permitted
hereunder shall be made in writing and shall be deemed to have been duly given
if delivered by hand or mailed, postage prepaid, by certified or registered
mail, return receipt requested, and addressed to the Company at:
Cambrex Corporation
One Meadowlands Plaza
East Rutherford, NJ 07073
Attention: Corporate Secretary
or to the Consultant at:
Mr. Gary L. Mossman
18627 Point Lookout
Houston, TX 77058
Notice of change of address shall be effective only when done in writing and
sent in accordance with the provisions of this Section.
          8. Entire Agreement
               The terms of this Agreement are intended by the parties to be the
final expression of their agreement with respect to the retention of Consultant
by the Company for the services as described in Section 2.
          9. Amendments; Waivers
               This Agreement may not be modified, amended, or terminated except
by an instrument in writing, signed by a duly authorized representative of the
Company and the Consultant. By an instrument in writing similarly executed,
either party may waive compliance by the other party with any provision of this
Agreement that such other party was or is

Page 4 of 5



--------------------------------------------------------------------------------



 



obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, or power
provided herein or by law or in equity.
          10. Severability; Enforcement
               If any provision of this Agreement, or the application thereof to
any person, place, or circumstance, shall be held by a court of competent
jurisdiction to be invalid, unenforceable, or void, the remainder of this
Agreement and such provisions as applied to other persons, places, and
circumstances shall remain in full force and effect.
          11. Governing Law
               The validity, interpretation, enforceability, and performance of
this Agreement shall be governed by and construed in accordance with the law of
the State of New Jersey.
          12. Independent Contractor
               The Consultant shall operate at all times as an independent
contractor of the Company. This Agreement does not authorize the Consultant to
act for the Company as its agent or to make commitments on behalf of the
Company. The Company shall not withhold payroll taxes, and Consultant shall not
be covered by health, life, disability, or worker’s compensation insurance of
the Company.
          The parties have duly executed this Agreement effective as of the date
first written above.

                  /s/ Gary L. Mossman       Cambrex Corporation    
 
Gary L. Mossman, Consultant
               
 
      By:   /s/ Peter E. Thauer
 
            (Signature)             Peter E. Thauer             Print Name      
      Sr. Vice President and General Counsel             Title            
November 10, 2006             Date    

Page 5 of 5